

115 HR 389 IH: Credit Union Residential Loan Parity Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 389IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Royce of California (for himself, Mr. Huffman, Mr. DeFazio, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to exclude a loan secured by a non-owner occupied 1- to
			 4-family dwelling from the definition of a member business loan, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Credit Union Residential Loan Parity Act. 2.Treatment of a non-owner occupied 1- to 4-family dwelling (a)Removal from member business loan limitationSection 107A(c)(1)(B)(i) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)(i)) is amended by striking that is the primary residence of a member.
 (b)Rule of constructionNothing in this Act or the amendment made by this Act shall preclude the National Credit Union Administration from treating an extension of credit that is fully secured by a lien on a 1- to 4-family dwelling that is not the primary residence of a member as a member business loan for purposes other than the member business loan limitation requirements under section 107A of the Federal Credit Union Act (12 U.S.C. 1757a).
			